                    


scexhibitimage1.gif [scexhibitimage1.gif] EXHIBIT 10.1
MORGAN STANLEY & CO. LLC
1585 BROADWAY    
NEW YORK, NY 10036-8293
(212) 761-4000
August 27, 2018


Fixed Dollar Accelerated Share Repurchase Transaction
Regions Financial Corporation
1900 Fifth Avenue North
Birmingham, AL 35203
___________________________________________________________________________________
Dear Sir/Madam:
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Morgan Stanley &
Co. LLC (“MSCO”) and Regions Financial Corporation (“Issuer”) on the Trade Date
specified below (the “Transaction”). This confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation. The Transaction is a Share Forward Transaction for purposes
of the Equity Definitions. Any reference to a currency shall have the meaning
contained in Section 1.7 of the 2006 ISDA Definitions, as published by ISDA.
1.     This Confirmation evidences a complete and binding agreement between MSCO
and Issuer as to the terms of the Transaction to which this Confirmation relates
and shall supersede all prior or contemporaneous written or oral communications
with respect thereto. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the ISDA 2002 Master Agreement as if MSCO and Issuer
had executed an agreement in such form without any Schedule but with the
following elections: (i) the “Cross Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to MSCO, with a “Threshold Amount” of 3% of
shareholders’ equity of MSCO’s ultimate parent as of the Trade Date (provided
that (a) the phrase “, or becoming capable at such time of being declared,”
shall be deleted from clause (1) of such Section 5(a)(vi) of the Agreement, (b)
“Specified Indebtedness” shall have the meaning specified in Section 14 of the
Agreement and (c) the following sentence shall be added to the end of Section
5(a)(vi) of the Agreement: “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the relevant party to
make the payment when due; and (z) the payment is made within two Local Business
Days of such party’s receipt of written notice of its failure to pay.”); and
(ii) the Termination Currency shall be USD.
The Transaction shall be the only transaction under the Agreement. If there
exists any ISDA Master Agreement between MSCO and Issuer or any confirmation or
other agreement between MSCO and Issuer pursuant to which an ISDA Master
Agreement is deemed to exist between MSCO and Issuer, then, notwithstanding
anything to the contrary in such ISDA Master Agreement, such confirmation or
agreement or any other agreement to which MSCO and Issuer are parties, the









--------------------------------------------------------------------------------

                    


Transaction shall not be considered a transaction under, or otherwise governed
by, such existing or deemed to be existing ISDA Master Agreement and the
occurrence of any Event of Default or Termination Event under the Agreement with
respect to either party or the Transaction shall not, by itself, give rise to
any right or obligation under any such other agreement or deemed agreement.
If there is any inconsistency between the Agreement, this Confirmation and the
Equity Definitions, the following will prevail for purposes of the Transaction
in the order of precedence indicated: (i) this Confirmation; (ii) the Equity
Definitions; and (iii) the Agreement.

2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:
GENERAL TERMS:
Trade Date:
As specified in Schedule I

Buyer:
Issuer

Seller:
MSCO

Shares:
Common Stock, par value USD 0.01 per share, of Issuer (Ticker: RF)

Forward Price:
A price equal to (A) the greater of (i) the arithmetic mean (not a weighted
average, subject to “Market Disruption Event” below) of the 10b-18 VWAP on each
Calculation Date during the Calculation Period and (ii) the Floor Price minus
(B) the Discount.

Discount:
As specified in Schedule I

Floor Price:
As specified in Schedule I

10b-18 VWAP:
On any Calculation Date, a price per Share equal to the volume-weighted average
price of the Rule 10b-18 eligible trades in the Shares for the entirety of such
Calculation Date as reported on the Bloomberg screen entitled “RF <Equity> AQR
SEC” or any successor page (without regard to pre-open or after-hours trading
outside of any regular trading session for such Calculation Date or block trades
(as defined in Rule 10b-18(b)(5) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) on such Calculation Date), or, if the price
displayed on such screen is unavailable or clearly erroneous, as determined by
the Calculation Agent in good faith and in a commercially reasonable manner.

Calculation Period:
The period from, and including, the Calculation Period Start Date to, and
including, the relevant Valuation Date.

Calculation Period Start Date:
As specified in Schedule I

Calculation Dates:
As specified in Schedule I



2





--------------------------------------------------------------------------------

                    


Initial Shares:
As specified in Schedule I

Initial Share Delivery Date:
As specified in Schedule I. On the Initial Share Delivery Date, Seller shall
deliver to Buyer a number of Shares equal to the Initial Shares in accordance
with Section 9.4 of the Equity Definitions, with the Initial Share Delivery Date
being deemed to be a “Settlement Date” for purposes of such Section 9.4.

Prepayment:
Applicable

Prepayment Amount:
As specified in Schedule I

Prepayment Date:
As specified in Schedule I

Exchange:
New York Stock Exchange

Related Exchange:
All Exchanges

Market Disruption Event:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the one
hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be,”
starting in the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, if any
Scheduled Trading Day in the Calculation Period or the Buyer Settlement
Valuation Period (each such Scheduled Trading Day, an “Observation Day”) is a
Disrupted Day, the Calculation Agent may elect to take one or more of the
following actions: (i) determine that such Observation Day is a Disrupted Day in
whole, in which case the Calculation Agent shall exclude the 10b-18 VWAP on such
Observation Day in determining the Forward Price or Buyer Settlement Price, as
applicable, (ii) determine that such Observation Day is a Disrupted Day in part,
in which case the Calculation Agent shall (x) determine in good faith and in a
commercially reasonable manner the 10b-18 VWAP on such Observation Day based on
Rule 10b-18 eligible trades in the Shares on such day taking into account the
nature and duration of the relevant Market Disruption Event and (y) determine
the Forward Price or Buyer Settlement Price, as applicable, using an
appropriately weighted average of 10b-18 VWAPs instead of an arithmetic mean,
and/or (iii) elect to (x) postpone the Scheduled Valuation Date (in the case of
a Disrupted Day during the Calculation Period) or (y) extend the


3



--------------------------------------------------------------------------------

                    


Buyer Settlement Valuation Period (in the case of a Disrupted Day during the
Buyer Settlement Valuation Period) by up to one Scheduled Trading Day for every
Observation Day that is a Disrupted Day during the Calculation Period or Buyer
Settlement Valuation Period, as applicable. For the avoidance of doubt, if the
Calculation Agent takes the action described in clause (ii) above, then such
Disrupted Day shall be an Observation Day for purposes of calculating the
Forward Price or Buyer Settlement Price, as applicable.
Any Scheduled Trading Day on which, as of the date hereof, the Exchange is
scheduled to close prior to its normal close of trading shall be deemed not to
be a Scheduled Trading Day. If a closure of the Exchange prior to its normal
close of trading is scheduled (x) on any Scheduled Trading Day during the
Calculation Period following the date hereof or (y) on any Scheduled Trading Day
during the Buyer Settlement Valuation Period after the relevant Buyer Election
Date, then such Scheduled Trading Day shall be deemed to be a Disrupted Day in
full.
If a Disrupted Day occurs (or is deemed to occur) during the Calculation Period
or the Buyer Settlement Valuation Period, as the case may be, and each of the
nine immediately following Scheduled Trading Days is a Disrupted Day (a
“Disruption Event”), then the Calculation Agent, in its good faith and
commercially reasonable discretion, may (x) deem the day such Disruption Event
occurs and each consecutive Disrupted Day thereafter to be an Observation Day
that is not a Disrupted Day and determine the 10b-18 VWAP for each such
Observation Day using its good faith and commercially reasonable estimate of the
value of the Shares on such day based on the volume, historical volatility and
price of the Shares and such other factors as it deems appropriate and
commercially reasonable to take into account or (y) treat such Disruption Event
and each consecutive Disrupted Day thereafter as an Additional Termination Event
in respect of the Transaction, with Issuer as the sole Affected Party and the
Transaction as the sole Affected Transaction.
VALUATION:
Valuation Date(s):
The earlier of (i) the Scheduled Valuation Date and (ii) any earlier accelerated
Valuation Date as a result of MSCO’s election in accordance with the immediately
succeeding paragraph.

MSCO shall have the right, in its discretion, to accelerate the Valuation Date,
for the whole Transaction or only a part thereof equivalent to at least $50
million of the Prepayment Amount or the portion thereof that remains
outstanding, to any Scheduled


4



--------------------------------------------------------------------------------

                    


Trading Day that is on or after the Lock-Out Date and prior to the Scheduled
Valuation Date by notice (each such notice, an “Acceleration Notice”) to Issuer
by 9:00 p.m., New York City time, on the Exchange Business Day immediately
following the accelerated Valuation Date (the “Acceleration Date”). MSCO shall
specify in each Acceleration Notice the portion of the Prepayment Amount that is
subject to acceleration. If the portion of the Prepayment Amount that is subject
to acceleration is less than the full remaining Prepayment Amount, then the
Calculation Agent shall make such mechanical or administrative adjustments to
the terms of the Transaction as appropriate in order to take into account the
occurrence of such Acceleration Date (including cumulative adjustments to take
into account all prior Acceleration Dates).
Scheduled Valuation Date:
As specified in Schedule I, subject to postponement in accordance with “Market
Disruption Event” above.

Lock-Out Date:
As specified in Schedule I

SETTLEMENT TERMS:
Potential Adjustment Event:
In addition to the events described in Section 11.2(e) of the Equity
Definitions, the occurrence of two or more consecutive Disrupted Days (including
due to the occurrence of a Regulatory Disruption) shall constitute a Potential
Adjustment Event. In the case of any event described in the preceding sentence,
the Calculation Agent may, in its commercially reasonable judgment, adjust any
relevant terms of the Transaction as the Calculation Agent determines
appropriate to account for the economic effect on the Transaction of such event.

Physical Settlement:
Applicable. On any Valuation Date (including any Acceleration Date, if
applicable), the Calculation Agent shall calculate the Settlement Amount for the
relevant portion of the Transaction. The “Settlement Amount” for the Transaction
is a number of Shares equal to (a) (i) the Prepayment Amount divided by (ii) the
Forward Price minus (b) the Initial Shares, rounded to the nearest whole number
of Shares.

If the Settlement Amount is positive, Seller shall deliver to Buyer a number of
Shares equal to the Settlement Amount on the Settlement Date. If the Settlement
Amount is negative, the Buyer Settlement Provisions in Annex A hereto shall
apply.
Settlement Currency:
USD    

Settlement Date:
The date that falls one Settlement Cycle after the relevant Valuation Date or
Acceleration Date if prior to the Scheduled



5



--------------------------------------------------------------------------------

                    


Valuation Date for the relevant portion of the Transaction (the final Settlement
Date, the “Final Settlement Date”).
Other Applicable Provisions:
The last sentence of Section 9.2, Sections 9.8, 9.9, 9.10 and 9.11 (except that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Buyer is the issuer of the
Shares) and Section 9.12 of the Equity Definitions will be applicable to the
Transaction.

SHARE ADJUSTMENTS:
Different Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, differs
from the Ordinary Dividend Amount.

Ordinary Dividend Amount:
As specified in Schedule I    

Extraordinary Dividend:
The per Share cash dividend or distribution, or a portion thereof, declared by
Issuer on the Shares that is classified by the board of directors of Issuer as
an “extraordinary” dividend.    

Consequences of Different Dividend:
The declaration by the Issuer of any Different Dividend, the ex-dividend date
for which occurs or is scheduled to occur during the Relevant Dividend Period
(as defined below) for the Transaction, shall, at the Calculation Agent’s
election, either (x) constitute an Additional Termination Event in respect of
such Transaction, with Buyer as the sole Affected Party and such Transaction as
the sole Affected Transaction (and any amount payable in respect of such
Additional Termination Event shall be determined without regard to the
difference between actual dividends declared and expected dividends as of the
Trade Date) or (y) result in an adjustment, by the Calculation Agent, to the
Floor Price as the Calculation Agent determines appropriate to account for the
economic effect on the Transaction of such Different Dividend. Any election to
apply clause (x) with respect to a Different Dividend shall be made within ten
(10) Local Business Days of the declaration of such Different Dividend.



6



--------------------------------------------------------------------------------

                    


Early/Late Ordinary Dividend Payment:
If an ex-dividend date for any Dividend that is neither (x) a dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions nor (y) an Extraordinary Dividend,
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Dividend Period and such ex-dividend date is not on the Scheduled
Ex-Dividend Date for such calendar quarter, the Calculation Agent shall make
such adjustment to the exercise, settlement, payment or any other terms of the
Transaction as the Calculation Agent determines appropriate to account for the
economic effect on the Transaction of such event.    

Scheduled Ex-Dividend Dates:
As specified in Schedule I

Relevant Dividend Period:
The period from, and including, the Trade Date for the Transaction to, and
including, the later of (i) the fifth Scheduled Trading Day following the
Scheduled Valuation Date for the Transaction and (ii) the last day of any Buyer
Settlement Valuation Period for the Transaction.

Method of Adjustment:
Calculation Agent Adjustment

EXTRAORDINARY EVENTS:
Consequences of Merger Events:
Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Cancellation and Payment

Share-for-Combined:
Component Adjustment

Tender Offer:
Applicable

Consequences of Tender Offers:
Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Modified Calculation Agent Adjustment

Share-for-Combined:
Modified Calculation Agent Adjustment

New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

Composition of Combined Consideration:
Not Applicable



7



--------------------------------------------------------------------------------

                    


Nationalization, Insolvency or Delisting:
Cancellation and Payment; provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall constitute a Delisting
if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.

ADDITIONAL DISRUPTION EVENTS:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or announcement or statement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position”, (iii) immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and (iv) adding the words
“, or holding, acquiring or disposing of Shares or any Hedge Position relating
to,” after clause (Y) thereof; provided further that (i) any determination as to
whether (A) the adoption of or any change in any applicable law or regulation
(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute) or (B) the promulgation of or any change in the interpretation
by any court, tribunal or regulatory authority with competent jurisdiction of
any applicable law or regulation (including any action taken by a taxing
authority), in each case, constitutes a “Change in Law” shall be made without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof with the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.

Failure to Deliver:
Applicable

Insolvency Filing:
Applicable



8



--------------------------------------------------------------------------------

                    


Hedging Disruption:
Applicable; provided that any Hedging Disruption that would occur solely due to
the deterioration of the creditworthiness of the Hedging Party shall not be
deemed a Hedging Disruption.

Increased Cost of Hedging:
Not Applicable

Loss of Stock Borrow:
Applicable

Maximum Stock Loan Rate:    As specified in Schedule I
Increased Cost of Stock Borrow:
Applicable; provided that any Increased Cost of Stock Borrow that would occur
solely due to the deterioration of the creditworthiness of the Hedging Party
shall not be deemed an Increased Cost of Stock Borrow.

Initial Stock Loan Rate:    As specified in Schedule I
Determining Party:
For all applicable events, MSCO. When making any determination or calculation as
“Determining Party,” MSCO shall be bound by the same obligations relating to
required acts of the Calculation Agent as set forth in Section 1.40 of the
Equity Definitions and this Confirmation as if the Determining Party were the
Calculation Agent.

Hedging Party:
For all applicable events, MSCO. When making any determination or calculation as
“Hedging Party,” MSCO shall be bound by the same obligations relating to
required acts of the Calculation Agent as set forth in Section 1.40 of the
Equity Definitions and this Confirmation as if the Hedging Party were the
Calculation Agent.

Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:    Applicable
Additional Acknowledgments:
Applicable

Hedging Adjustments:
Whenever the Calculation Agent is called upon to make a determination,
calculation or adjustment pursuant to the terms of this Confirmation or the
Equity Definitions to take into account the effect of an event, the Calculation
Agent shall make such determination, calculation or adjustment by reference to
the effect of such event on MSCO with the Calculation Agent assuming that MSCO
maintains a commercially reasonable Hedge Position in respect of the
Transaction.

3.
Calculation Agent:    MSCO; provided that following the occurrence of an Event
of Default pursuant to Section 5(a)(vii) of the Agreement with respect to which
MSCO is the Defaulting Party, Issuer may



9



--------------------------------------------------------------------------------

                    


appoint a third-party independent, nationally recognized dealer in
over-the-counter corporate equity derivatives to act as Calculation Agent. For
the avoidance of doubt, all calculations and determinations of the Calculation
Agent shall be made in good faith and in a commercially reasonable manner.
Following any determination or calculation by the Calculation Agent hereunder,
upon a written request by Issuer, the Calculation Agent shall promptly (but in
any event no later than five (5) Exchange Business Days following MSCO’s receipt
of such written request) provide to Issuer by e-mail to the e-mail address
provided by Issuer in such written request a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation, as the case
may be, it being understood and agreed that the Calculation Agent shall not be
obligated to disclose any proprietary or confidential models or any other
confidential or proprietary information, in each case, used by it for such
determination or calculation.
4. Account Details and Notices:
(a)
Account for delivery of Shares to Issuer:

To be provided separately.
(b) Account for payments to Issuer:
ABA: XXXXXXXXX
Regions Bank
Acct: XXXXXXXXXX
Regions Financial Corp
(c)
Account for payments and delivery of Shares to MSCO:

To be provided separately.
(d)
For purposes of this Confirmation:

(i)
Address for notices or communications to Issuer:

Regions Financial Corporation
1900 5th Avenue North
Birmingham, AL 35203
Attention: Matt Farrell
Email: Matt.T.Farrell@regions.com
(ii)
Address for notices or communications to MSCO:

Morgan Stanley & Co. LLC
1585 Broadway



10



--------------------------------------------------------------------------------

                    


New York, NY 10036-8293
Attention: Joel Carter
Email: Joel.Carter@morganstanley.com
With a copy to:
Morgan Stanley & Co. LLC
1585 Broadway
New York, NY 10036-8293
Attention: Steven Seltzer
Email: Steven.Seltzer1@morganstanley.com
5. Amendments to the Equity Definitions.
(a)
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “a material economic effect
on the Shares or the relevant Transaction”.

(b)
The first sentence of Section 11.2(c) of the Equity Definitions, prior to clause
(A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation Agent
Adjustment” is specified as the Method of Adjustment in the related Confirmation
of a Share Option Transaction or Share Forward Transaction, then, following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
economic effect on the Transaction and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Share)” and replacing such
latter phrase with the words “(including adjustments to account for changes in
volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or to the Transaction)”.

(c)
Section 11.2(e)(v) of the Equity Definitions is amended by adding the words “at
a premium to the current market price thereof (other than any Permitted OMR
Transaction or Permitted Purchase (each as defined below))” after the word
“Shares” in such Section.

(d)
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “any other event that may have a diluting or concentrative effect on the
theoretical value of the relevant Shares” and replacing them with the words “any
other event related to the Issuer, the Shares or the Transaction that has a
material economic effect on the Shares or the relevant Transaction”.

(e)
Section 12.6(c)(ii) of the Equity Definitions is hereby amended by replacing the
words “the Transaction will be cancelled,” in the first line with the words
“MSCO will have the right to cancel the Transaction,”.

(f)
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A) deleting
(1) subsection (A) in its entirety, (2) the phrase “or (B)” following subsection
(A) and (3) the phrase “in each case” in subsection (B); and (B) replacing the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares” with
the phrase “such Lending Party does not lend Shares” in the penultimate
sentence.

(g)
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:



11



--------------------------------------------------------------------------------

                    


(i)
adding the phrase “; provided that the Non-Hedging Party may so elect to
terminate the Transaction only if the Non-Hedging Party represents and warrants
to the Hedging Party in writing on the date it notifies the Hedging Party of
such election that, as of such date, the Non-Hedging Party is not aware of any
material non-public information regarding Issuer or the Shares and is making
such election in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws” immediately prior to the period at
the end of subsection (C); and

(ii)
deleting clause (X) in the final sentence.

6. Alternative Termination Settlement.
In the event that (a) an Early Termination Date (whether as a result of an Event
of Default or a Termination Event) occurs or is designated with respect to the
Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to all holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Issuer’s control, or (iii) an Event of Default in
which Issuer is the Defaulting Party or a Termination Event in which Issuer is
the Affected Party other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case that
resulted from an event or events outside Issuer’s control), if either party
would owe any amount to the other party pursuant to Section 6(d)(ii) of the
Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Amount”), then such payment shall be
paid as set forth under the Agreement or Equity Definitions, as the case may be,
unless Issuer makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled (which election by the Issuer shall be deemed to be a representation
that, as of the date of such election, Issuer is not in possession or otherwise
aware of any material nonpublic information regarding Issuer or the Shares), in
which case Issuer or MSCO, as the case may be, shall deliver to the other party
a number of Shares (or a number of units, each comprising the number or amount
of the securities or property that a hypothetical holder of one Share would
receive in the case of a Nationalization, Insolvency or Merger Event, as the
case may be (each such unit, an “Alternative Delivery Unit”)), with a value
equal to the Payment Amount. In determining the number of Shares (or Alternative
Delivery Units) required to be delivered under this provision, the Calculation
Agent may take into account a number of factors, including, without limitation,
the market price of the Shares (or Alternative Delivery Units) on the Early
Termination Date or the date of early cancellation or termination, as the case
may be. Additionally, (x) if such delivery is made by MSCO, the Calculation
Agent shall take into account the prices at which MSCO purchases Shares (or
Alternative Delivery Units) to fulfill its delivery obligations under this
Section 6; provided that the parties hereby agree that such purchases shall be
made solely on Calculation Dates; provided further that in determining the
composition of any Alternative Delivery Unit, if the relevant Merger Event
involves a choice of consideration to be received by all holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.
If delivery of Shares or Alternative Delivery Units, as the case may be,
pursuant to this Section 6 is to be made by Issuer, paragraphs 2 through 8 of
Annex A hereto shall apply as if (A) such delivery were a settlement of the
Transaction to which Net Share Settlement applied, (B) the Buyer Cash Settlement
Payment Date were the Early Termination Date or the date of early cancellation
or termination, as the case may be, and (C) the Forward Cash Settlement Amount
were equal to (x) zero minus (y) the Payment Amount owed by Issuer.










12



--------------------------------------------------------------------------------

                    


7. Special Provisions for Acquisition Transaction Announcements.
(a)
If an Acquisition Transaction Announcement occurs on or prior to the final
Valuation Date, then the Calculation Agent shall make such adjustments to the
exercise, settlement, payment or any other terms of the Transaction as the
Calculation Agent determines appropriate (including, without limitation and for
the avoidance of doubt, adjustments that would allow the Settlement Amount to be
less than zero), at such time or at multiple times as the Calculation Agent
determines appropriate, to account for the economic effect on the Transaction of
such event (which adjustments shall be limited to adjustments to account for
changes in prices of the Shares, value of any commercially reasonable Hedge
Positions, volatility, interest rates, stock loan rate, liquidity and/or any
other commercially reasonable option pricing inputs relevant to the Shares or to
such Transaction). If an Acquisition Transaction Announcement occurs after the
Trade Date but prior to the Lock-Out Date, the Lock-Out Date shall be deemed to
be the date of such Acquisition Transaction Announcement.

(b)
“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Issuer or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction
(it being understood and agreed that in determining whether such announcement is
reasonably likely to result in an Acquisition Transaction, the Calculation Agent
may take into consideration the effect of such announcement on the Shares and/or
options relating to the Shares) or (v) any announcement subsequent to an
Acquisition Transaction Announcement relating to a material amendment,
extension, withdrawal or other change to the subject matter of a prior
Acquisition Transaction Announcement. For the avoidance of doubt, the term
“announcement” as used in the definition of Acquisition Transaction Announcement
refers to any public statement and/or any announcement related to an Acquisition
Transaction, whether made by Issuer or a third party.

(c)
“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition, the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “30%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction (as defined below) or any other transaction involving the merger of
Issuer with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets or liabilities of Issuer, (iii) a
recapitalization, reclassification, binding share exchange or other similar
transaction, (iv) any acquisition, lease, exchange, transfer, disposition
(including by way of spin-off or distribution) of assets or liabilities
(including any capital stock or other ownership interests in subsidiaries) or
other similar event by Issuer or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Issuer or its subsidiaries
exceeds 25% of the market capitalization of Issuer and (v) any transaction with
respect to which Issuer or its board of directors has a legal obligation to make
a recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).

8. MSCO Adjustments.
In the event that MSCO reasonably determines, based on advice of counsel, that
it is appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures, whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by MSCO, and including,


13



--------------------------------------------------------------------------------

                    


without limitation, Rule 10b-18, Rule 10b-5, Regulations 13D-G and Regulations
14D-E, each under the Exchange Act (but provided that any such policies and
procedures are related to legal, regulatory or self-regulatory issues and are
generally applicable hereunder and in similar situations and applied to the
Transaction in a non-discriminatory manner), for MSCO to refrain from purchasing
Shares or engaging in other market activity or to purchase fewer than the number
of Shares or to engage in fewer or smaller other market transactions than MSCO
would otherwise purchase or engage in in order to maintain, establish or unwind
a commercially reasonable hedge position (such determination, a “Regulatory
Disruption”) on any Scheduled Trading Day(s) on or prior to the conclusion of
the Potential Purchase Period (as defined below), then MSCO may, in its
discretion, by written notice to the Issuer elect that a Market Disruption Event
shall be deemed to have occurred and will be continuing on any such Scheduled
Trading Day(s) and each such Scheduled Trading Day shall be a Disrupted Day
(subject to “Market Disruption Event” above). MSCO shall notify Issuer as soon
as practicable (but in no event later than one Trading Day) that a Regulatory
Disruption has occurred and the reasons for such Regulatory Disruption and the
Scheduled Trading Days affected by it, provided that MSCO shall not be obligated
to disclose any proprietary or confidential models or any other confidential or
proprietary information, in each case, used by it for such determination.
9. Covenants.
Issuer covenants and agrees that:
(a)
Until the end of the Potential Purchase Period (as defined below), neither it
nor any of its affiliated purchasers (as defined in Rule 10b-18 under the
Exchange Act, “Rule 10b-18”) shall directly or indirectly (which shall be deemed
to include the writing or purchase of any cash-settled or other derivative
transaction which references Shares or structured Share repurchase or other
derivative with a hedging period, calculation period or settlement valuation
period or similar period that overlaps with the Transaction) purchase, offer to
purchase, place any bid or limit order relating to a purchase of or commence any
tender offer relating to Shares (or any security convertible into or
exchangeable for Shares) without the prior written approval of MSCO or take any
other action that would cause the purchase by MSCO of any Shares in connection
with this Confirmation not to qualify for the safe harbor provided in Rule
10b-18 under the Exchange Act (assuming for the purposes of this paragraph that
such safe harbor were otherwise available for such purchases). “Potential
Purchase Period” means the period from, and including, the Trade Date to, and
including, the latest of (i) the last day of any Buyer Settlement Valuation
Period, (ii) the earlier of (A) the date five Exchange Business Days immediately
following the last day of the Calculation Period and (B) the Scheduled Valuation
Date and (iii) if an Early Termination Date occurs or the Transaction is
cancelled pursuant to Article 12 of the Equity Definitions, a date determined by
MSCO in its commercially reasonable discretion and communicated to Issuer no
later than the Exchange Business Day immediately following such date (or, in the
absence of such communication, the date that is five Exchange Business Days
immediately following such date).

Notwithstanding the immediately preceding paragraph or anything herein to the
contrary, Issuer may purchase Shares on any Calculation Date pursuant to any
Rule 10b5-1 or Rule 10b-18 repurchase plan entered into with MSCO or an
Affiliate of MSCO (each, a “Permitted OMR Transaction”), so long as, on any
Calculation Date, purchases under all Permitted OMR Transactions do not in the
aggregate exceed Specified ADTV Percentage (as specified in Schedule I) of the
Share’s ADTV (as such term is defined in Rule 10b-18(a)(1)) on such Calculation
Date.
Further, nothing in this Section 9(a) or this Confirmation shall prohibit or
apply to the following (each, a “Permitted Purchase”): (i) any repurchase of
Shares by or on behalf of Issuer from holders of awards granted under Issuer’s
equity incentive plans for the purpose of paying the tax withholding obligations


14



--------------------------------------------------------------------------------

                    


arising from vesting of, or paying the exercise price in connection with the
exercise of, or reacquiring Shares as a result of the forfeiture of, any such
awards, or (ii) any de minimis purchase of Shares by or on behalf of Issuer in
connection with its incentive plans or any 401(k), dividend reinvestment or
similar plan for participating employees or directors of Issuer or its
Affiliates, or any options exercised thereunder.
(b)
It will comply with all laws, rules and regulations applicable to it (including,
without limitation, the Securities Act of 1933, as amended (the “Securities
Act”), and the Exchange Act) in connection with the transactions contemplated by
this Confirmation.

(c)
Without limiting the generality of Section 13.1 of the Equity Definitions, it is
not relying, and has not relied, upon MSCO or any of its representatives or
advisors with respect to the legal, accounting, tax or other implications of
this Confirmation and that it has conducted its own analyses of the legal,
accounting, tax and other implications of this Confirmation, and that MSCO and
its affiliates may from time to time effect transactions for their own account
or the account of customers and hold positions in securities or options on
securities of Issuer and that MSCO and its affiliates may continue to conduct
such transactions during the term of this Confirmation. Without limiting the
generality of the foregoing, Issuer acknowledges that MSCO is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

(d)
Neither it nor any affiliates shall take any action that would cause a
restricted period (as defined in Regulation M under the Exchange Act
(“Regulation M”)) to be applicable to any purchases of Shares, or of any
security for which Shares is a reference security (as defined in Regulation M),
by Issuer or any affiliated purchasers (as defined in Regulation M) of Issuer
during the Potential Purchase Period.

(e)
It will not during the term of the Transaction make, or, to the extent within
its control, permit to be made, any public announcement (as defined in Rule
165(f) under the Securities Act) of any Merger Transaction or potential Merger
Transaction unless such public announcement is made prior to the open or after
the close of the regular trading session on the Exchange for the Shares. “Merger
Transaction” means any merger, acquisition or similar transaction involving a
recapitalization of Issuer as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act. Issuer acknowledges that any such public announcement may trigger
the provision set forth in Section 8 above.

(f)
Not later than 7:00 AM New York City time on the day following the announcement
of a Merger Transaction, Issuer shall provide MSCO with written notice, which
notice shall specify (i) the nature of such announcement; (ii) Issuer’s average
daily “Rule 10b-18 purchases” as defined in Rule 10b-18 during the three full
calendar months immediately preceding such announcement and (iii) the number of
Shares purchased pursuant to the block purchase proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such announcement. Such written notice shall be deemed to be a certification by
Issuer to MSCO that such information is true and correct. Issuer understands
that MSCO will use this information in calculating the trading volume for
purposes of Rule 10b-18. In addition, Issuer shall promptly provide written
notice to MSCO of the occurrence of the completion of such transaction or the
completion of the vote by target shareholders related to such transaction.
Issuer acknowledges that its delivery of such notices must comply with the
standards set forth in Section 10(c) below.



15



--------------------------------------------------------------------------------

                    


(g)
(A) Any Shares or Alternative Delivery Units delivered to MSCO may be
transferred by and among MSCO and its affiliates and Issuer shall effect such
transfer without any further action by MSCO and (B) after the period of 6 months
from the date that Issuer elects to deliver any Shares or Alternative Delivery
Units pursuant to the terms of this Transaction (or no later than 1 year from
such date, if at the time of MSCO’s or its affiliate’s request, informational
requirements of Rule 144 under the Securities Act are not satisfied with respect
to Issuer) has elapsed in respect of any such election to deliver Shares or
Alternative Delivery Units to MSCO, Issuer shall promptly remove, or cause the
transfer agent for such Shares or Alternative Delivery Units to remove, any
legends referring to any restrictions or requirements related to any applicable
securities laws upon request by MSCO (or such affiliate of MSCO) to Issuer or
such transfer agent, without any requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by MSCO (or such affiliate of MSCO). Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities Act
or any successor rule are amended, or the applicable interpretation thereof by
the Securities and Exchange Commission or any court change after the Trade Date,
the agreements of Issuer herein shall be deemed modified to the extent
necessary, as determined by MSCO, to comply with Rule 144 of the Securities Act,
as in effect at the time of delivery of the relevant Shares or Alternative
Delivery Units.

10. Representations, Warranties, Acknowledgments, and Agreements.
(a)
Issuer hereby represents and warrants to MSCO on the date hereof and on and as
of the Initial Share Delivery Date that:

(i)
The Issuer is not aware of any material nonpublic information regarding Issuer
or the Shares, and the Issuer is entering into the Transaction in good faith and
not as part of a plan or scheme to evade the prohibitions of federal securities
laws, including, without limitation, Rule 10b-5 under the Exchange Act and (B)
Issuer agrees not to alter or deviate from the terms of this Confirmation or
enter into or alter a corresponding or hedging transaction or position with
respect to the Shares (including, without limitation, with respect to any
securities convertible or exchangeable into the Shares) during the term of this
Confirmation. Without limiting the generality of the foregoing, all reports and
other documents filed by Issuer with the Securities and Exchange Commission
pursuant to the Exchange Act when considered as a whole (with the more recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents) do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

(ii)
The transactions contemplated by this Confirmation have been authorized under
Issuer’s publicly announced program to repurchase Shares prior to the Trade
Date.

(iii)
Issuer is not entering into the Transaction or making any election hereunder to
facilitate a distribution of the Shares (or any security convertible into or
exchangeable for Shares) or in connection with a future issuance of securities.

(iv)
Issuer is not entering into the Transaction or making any election hereunder to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for Shares) or to raise or depress the price of
the Shares (or any security convertible into or exchangeable for Shares) in
violation of the federal securities laws.



16



--------------------------------------------------------------------------------

                    


(v)
Except as previously disclosed to MSCO in writing, there have been no purchases
of Shares in Rule 10b-18 purchases of blocks pursuant to the once-a-week block
exception contained in Rule 10b-18(b)(4) by or for Issuer or any of its
affiliated purchasers during each of the four calendar weeks preceding the Trade
Date and during the calendar week in which the Trade Date occurs (“Rule 10b-18
purchase”, “blocks” and “affiliated purchaser” each as defined in Rule 10b-18).

(vi)
Issuer is as of the date hereof, the Prepayment Date, any Buyer Election Date
and any Buyer Cash Settlement Payment Date, and after giving effect to the
transactions contemplated hereby will be, Solvent. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(A) the present fair market value (or present fair saleable value) of the assets
of Issuer is not less than the total amount required to pay the liabilities of
Issuer on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (B) Issuer is able to realize
upon its assets and pay its debts and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business,
(C) assuming consummation of the transactions as contemplated by this
Confirmation, Issuer is not incurring debts or liabilities beyond its ability to
pay as such debts and liabilities mature, (D) Issuer is not engaged in any
business or transaction, and does not propose to engage in any business or
transaction, for which its property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which Issuer is engaged, (E) Issuer is not a defendant in any civil action that
could reasonably be expected to result in a judgment that Issuer is or would
become unable to satisfy, (F) Issuer is not “insolvent” (as such term is defined
under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States
Code) (the “Bankruptcy Code”)) and (G) Issuer would be able to purchase Shares
with an aggregate purchase price equal to the Prepayment Amount in compliance
with the corporate laws of the jurisdiction of its incorporation.

(vii)
Issuer is not, and after giving effect to the transactions contemplated hereby
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

(viii)
No state or local (including non-U.S. jurisdictions) securities or blue sky law,
rule, regulation or regulatory order applicable to the Shares would give rise to
any reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of MSCO or its affiliates owning or holding (however defined) Shares.

(ix)
Issuer (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least USD 50,000,000 as of the date hereof.

(b)
Issuer acknowledges and agrees that the Initial Shares may be sold short to
Issuer. Issuer further acknowledges and agrees that MSCO may purchase Shares in
connection with the Transaction, which Shares may be used to cover all or a
portion of such short sale or may be delivered to Issuer. Such purchases and any
other market activity by MSCO will be conducted independently of Issuer by MSCO
as principal for its own account. All of the actions to be taken by MSCO in
connection with the Transaction shall be taken by MSCO independently and without
any advance or subsequent consultation with Issuer.

(c)
It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5‑1(c)(1)(i)(B) of the Exchange Act, and the parties
agree that this Confirmation shall be interpreted to comply with



17



--------------------------------------------------------------------------------

                    


the requirements of such rule, and Issuer shall not take any action that results
in the Transaction not so complying with such requirements. Without limiting the
generality of the preceding sentence, Issuer acknowledges and agrees that (A)
Issuer does not have, and shall not attempt to exercise, any influence over how,
when or whether MSCO effects any market transactions in connection with the
Transaction and (B) neither Issuer nor its officers or employees shall, directly
or indirectly, communicate any information regarding Issuer or the Shares to any
employee of MSCO or its Affiliates, other than employees identified by MSCO to
Issuer in writing as employees not responsible for executing market transactions
in connection with the Transaction. Issuer also acknowledges and agrees that any
amendment, modification, waiver or termination of this Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act. Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification, waiver or termination shall be made at any time at
which Issuer or any officer or director of Issuer is aware of any material
nonpublic information regarding Issuer or the Shares.
(d)
In addition to the representations, warranties and covenants in this Agreement,
MSCO represents, warrants and covenants to Issuer that:

(i)
In addition to the covenants in the Agreement and herein, MSCO agrees to use
commercially reasonable efforts, during the Calculation Period and any Buyer
Settlement Valuation Period, to make all purchases of Shares in connection with
the Transaction in a manner that would comply with the limitations set forth in
clauses (b)(1), (b)(2), (b)(3) and (b)(4) and (c) of Rule 10b-18, as if such
rule were applicable to such purchases and taking into account any applicable
Securities and Exchange Commission no-action letters as appropriate, and subject
to any delays between the execution and reporting of a trade of the Shares on
the Exchange and other circumstances beyond MSCO’s control; provided that,
during the Calculation Period, the foregoing agreement shall not apply to
purchases made to dynamically hedge for MSCO’s own account or the account of its
affiliate(s) the optionality arising under a Transaction (including, for the
avoidance of doubt, timing optionality); provided further that, without limiting
the generality of the first sentence of this Section 10(d)(i), MSCO shall not be
responsible for any failure to comply with (i) Rule 10b‑18(b)(1) to the extent
that Issuer has failed to comply with Section 9(a) hereof or (ii) Rule
10b-18(b)(3) to the extent any transaction that was executed (or deemed to be
executed) by or on behalf of Issuer or an “affiliated purchaser” (as defined
under Rule 10b-18) pursuant to a separate agreement is not deemed to be an
“independent bid” or an “independent transaction” for purposes of Rule
10b-18(b)(3).

(ii)
MSCO hereby represents and covenants to Issuer that it has implemented policies
and procedures, taking into consideration the nature of its business, reasonably
designed to ensure that individuals making investment decisions related to the
Transaction do not have access to material nonpublic information regarding
Issuer or the Shares.

(e)
Each of Issuer and MSCO represents and warrants to the other that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(f)
Each of Issuer and MSCO acknowledges that the offer and sale of the Transaction
is intended to be exempt from registration under the Securities Act by virtue of
Section 4(a)(2) thereof. Accordingly, each of Issuer and MSCO represents and
warrants to the other party that (i) it has the financial ability to bear the
economic risk of its investment in the Transaction and is able to bear a total
loss of its investment, (ii) it is an



18



--------------------------------------------------------------------------------

                    


“accredited investor” as that term is defined in Regulation D under the
Securities Act, (iii) it is entering into the Transaction for its own account
and without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.
11. Acknowledgements of Issuer Regarding Hedging and Market Activity.
Issuer agrees, understands and acknowledges that:
(a)
During the period from (and including) the Trade Date to (and including) the
Settlement Date, MSCO and its Affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative transactions in order to establish, maintain or adjust its
Hedge Position with respect to the Transaction.

(b)
MSCO and its Affiliates also may be active in the market for the Shares or
options, futures contracts, swaps or other derivative transactions relating to
the Shares other than in connection with hedging activities in relation to the
Transaction.

(c)
MSCO shall make its own determination as to whether, when and in what manner any
hedging or market activities in Issuer’s securities or other securities or
transactions shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the Transaction.

(d)
Any such market activities of MSCO and its Affiliates may affect the market
price and volatility of the Shares, including the 10b-18 VWAP, the Forward
Price, and the Buyer Settlement Price, each in a manner that may be adverse to
Issuer.

12. [Reserved.]
13. Other Provisions.
(a)
Issuer agrees and acknowledges that MSCO is a “financial institution,”
“financial participant” and “swap participant” within the meaning of Sections
101(22), 101(22A) and 101(53C) of the Bankruptcy Code. The parties hereto
further agree and acknowledge that it is the intent of the parties that (A) this
Confirmation is a “securities contract,” as such term is defined in Section
741(7) of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount,”
“offset or net out” or “other transfer obligation” within the meaning of Section
362(b) of the Bankruptcy Code and a “settlement payment,” within the meaning of
Section 546(e) of the Bankruptcy Code, (B) this Confirmation is a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “transfer” within the meaning of Section 546(g) of the Bankruptcy
Code, (C) the rights given to MSCO under this Confirmation and under the
Agreement upon the occurrence of an Event of Default with respect Issuer
constitute “contractual rights” to cause the liquidation, termination or
acceleration of or the offset or net out termination values under or in
connection with a “securities contract” and a “swap agreement”, (D) this
Confirmation is a “master netting agreement’ as defined in 101(38A) of the
Bankruptcy Code and (E) MSCO is entitled to the protections afforded by, among
other sections, Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g),
548(d)(2), 555, 560, and 561 of the Bankruptcy Code.



19



--------------------------------------------------------------------------------

                    


(b)
MSCO acknowledges and agrees that, notwithstanding anything to the contrary in
the Agreement or this Confirmation, this Confirmation is not intended to convey
to MSCO rights against Issuer with respect to the Transaction that are senior to
the claims of common stockholders of Issuer in any United States bankruptcy
proceedings of Issuer; provided that nothing herein shall limit or shall be
deemed to limit MSCO’s right to pursue remedies in the event of a breach by
Issuer of its obligations and agreements with respect to the Transaction;
provided further that nothing herein shall limit or shall be deemed to limit
MSCO’s rights in respect of any transactions other than this Transaction.

(c)
Notwithstanding any provision of this Confirmation or any other agreement
between the parties to the contrary, neither the obligations of Issuer nor the
obligations of MSCO hereunder are secured by any collateral, security interest,
pledge or lien.

(d)
Each party waives any and all rights it may have to set off obligations arising
under the Agreement and the Transaction against other obligations between the
parties, whether arising under any other agreement, applicable law or otherwise.

(e)
Notwithstanding anything to the contrary herein, MSCO may, other than with
respect to the Initial Share Delivery Date, by prior notice to Issuer, satisfy
its obligation to deliver any Shares or other securities on any date due (an
“Original Delivery Date”) by making separate deliveries of Shares or such
securities, as the case may be, at more than one time on or prior to such
Original Delivery Date, so long as the aggregate number of Shares and other
securities so delivered on or prior to such Original Delivery Date is equal to
the number required to be delivered on such Original Delivery Date. Any Shares
delivered pursuant to this provision shall be included in the calculation of the
Settlement Amount.

(f)
It shall constitute an Additional Termination Event with respect to which the
Transaction is the sole Affected Transaction and Issuer is the sole Affected
Party if, at any time on or prior to the final Valuation Date, the price per
Share on the Exchange, as determined by the Calculation Agent, is at or below
the Threshold Price (as specified in Schedule I).

(g)
For the avoidance of doubt, nothing in this Confirmation shall be interpreted as
requiring Issuer to deliver cash in respect of the settlement of the Transaction
following payment by Issuer of the Prepayment Amount, except in circumstances
where the required cash settlement thereof is permitted for classification of
the contract as equity by ASC 815-40, Derivatives and Hedging – Contracts in
Entity’s Own Equity, as in effect on the Trade Date (including, without
limitation, where Issuer so elects to deliver cash or fails timely to elect to
deliver Shares or Alternative Delivery Units in respect of the settlement of the
Transaction or in those circumstances in which holders of the Shares would also
receive cash).

14. Share Caps.
Notwithstanding any other provision of this Confirmation or the Agreement to the
contrary, in no event shall Issuer be required to deliver to MSCO in the
aggregate a number of Shares that exceeds the Share Cap as of the date of
delivery (as specified in Schedule I). Notwithstanding anything to the contrary
in this Confirmation, in no event shall MSCO be required to deliver any Shares
in excess of the Maximum Number of Shares (as specified in Schedule I).
15. Transfer and Assignment.
MSCO may transfer or assign its rights and obligations hereunder and under this
Confirmation, in whole or in part, to any of its Affiliates of equivalent credit
quality (or whose obligations are guaranteed by an entity of equivalent


20



--------------------------------------------------------------------------------

                    


credit quality) without the consent of Issuer; provided that, at the time of
such assignment (i)  Issuer will not be required to pay (including a payment in
kind) to the transferee any amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) of the Agreement (except in respect of interest under Section
2(e), 6(d)(ii) or 6(e) of the Agreement) greater than the amount in respect of
which Issuer would have been required to pay to MSCO in the absence of such
transfer; and (ii) Issuer will not receive any payment (including a payment in
kind) from which an amount had been withheld or deducted, on account of a Tax
under Section 2(d)(i) of the Agreement (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e) of the Agreement), in excess of that which MSCO
would have been required to so withhold or deduct in the absence of such
transfer, except to the extent that the transferee will be required to make
additional payments pursuant to Section 2(d)(i)(4) of the Agreement in respect
of such excess.
16. Governing Law; Jurisdiction; Waiver.
THIS CONFIRMATION AND THE AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS CONFIRMATION OR THE AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING TO THIS CONFIRMATION OR THE AGREEMENT AND WAIVE ANY OBJECTION
TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS. NOTHING IN THIS PROVISION SHALL PROHIBIT A PARTY FROM BRINGING AN
ACTION TO ENFORCE A MONEY JUDGMENT IN ANY OTHER JURISDICTION.    
EACH PARTY HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS
OF THE OTHER PARTY OR THE OTHER PARTY’S AFFILIATES IN THE NEGOTIATION,
PERFORMANCE OR ENFORCEMENT HEREOF.
Remainder of Page Intentionally Blank








21



--------------------------------------------------------------------------------


                    


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us.
Confirmed as of the date first written above:
REGIONS FINANCIAL CORPORATION
MORGAN STANLEY & CO. LLC
 
 
 
 
By: /s/ Deron Smithy
By: /s/ Darren McCarley
Name: Deron Smithy
Name: Darren McCarley
Title: Executive Vice President and Treasurer
Title: Managing Director



    







--------------------------------------------------------------------------------


                    


SCHEDULE I
For the purposes of the Transaction, the following terms shall have the
following values or meanings:
Trade Date:
August 27, 2018

Prepayment Date:
August 27, 2018

Initial Share Delivery Date:
August 27, 2018

Calculation Period Start Date:
August 27, 2018

Calculation Dates:
Each Scheduled Trading Day during the Calculation Period.

Scheduled Valuation Date:
[*]

Lock-Out Date:
[*]

Prepayment Amount:
USD 700,000,000

Discount:
USD [*]

Initial Shares:
29,075,805 Shares; 80% of Prepayment Amount / Closing Stock Price on the
Exchange Business Day immediately prior to the Prepayment Date. All Shares
delivered to Issuer in respect of the Transaction pursuant to this paragraph
shall be the “Initial Shares” for purposes of “Settlement Amount.”

Ordinary Dividend Amount:
USD 0.14

For any Dividend with an ex-dividend date occurring on or after the Scheduled
Valuation Date: USD 0.00

Scheduled Ex-Dividend Dates:
[*]

The occurrence of a Buyer Election Date, if any, shall be a Scheduled
Ex-Dividend Date.
Threshold Price:
USD [*]

Specified ADTV Percentage:
In respect of any Calculation Date on or before [*]: 0%

In respect of any Calculation Date after [*]:10%
Floor Price:
USD [*]

Initial Stock Loan Rate:
[*] bps.

Maximum Stock Loan Rate:
[*] bps.

Share Cap:
As of any date, [*] Shares

Maximum Number of Shares:
551,250,000





SCHEDULE I–Page 1





--------------------------------------------------------------------------------


                    


ANNEX A
BUYER SETTLEMENT PROVISIONS
1.    The following Buyer Settlement Provisions shall apply to the Transaction
to the extent indicated under the Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to MSCO in
writing on the date it notifies MSCO of its election that, as of such date, the
Electing Party is not aware of any material nonpublic information concerning
Issuer or the Shares and is electing the settlement method in good faith and not
as part of a plan or scheme to evade compliance with the federal securities
laws.

Electing Party:
Buyer

Buyer Election Date:
In respect of any Valuation Date, the earlier of (i) the Scheduled Valuation
Date and (ii) the second Exchange Business Day immediately following the
relevant Acceleration Date (if any) (in which case the election under Section
7.1 of the Equity Definitions shall be made no later than 10 minutes prior to
the open of trading on the Exchange on such second Exchange Business Day), as
the case may be.

Default Settlement Method:
Cash Settlement

Forward Cash Settlement
Amount:
The Settlement Amount multiplied by the Buyer Settlement Price.

Buyer Settlement Price:
The average of the 10b-18 VWAPs for the Calculation Dates in the Buyer
Settlement Valuation Period, subject to the provisions opposite the caption
“Market Disruption Event” in the Confirmation.

Buyer Settlement
Valuation Period:
A number of Scheduled Trading Days selected by MSCO in a commercially reasonable
manner to unwind a commercially reasonable Hedge Position, beginning on the
Scheduled Trading Day immediately following the earlier of (i) the Scheduled
Valuation Date or (ii) the Exchange Business Day immediately following the
Valuation Date.

Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Buyer Cash Settlement Payment
Date.

Buyer Cash Settlement


ANNEX A–Page 1



--------------------------------------------------------------------------------

                    


Payment Date:
The date one Settlement Cycle following the last day of the Buyer Settlement
Valuation Period.

Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 8 below.

2.    Net Share Settlement shall be made by delivery on the Buyer Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount (which value shall, in the case of Unregistered Settlement
Shares, take into account a commercially reasonable illiquidity discount), in
each case, as determined by the Calculation Agent.
3.    Buyer may deliver Registered Settlement Shares pursuant to paragraph 2
above only if:
(a)    a registration statement covering public resale of the Registered
Settlement Shares by MSCO (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; and
a printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
MSCO, in such quantities as MSCO shall reasonably have requested, on or prior to
the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to MSCO;
(c)    as of or prior to the date of delivery, MSCO and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Buyer customary in scope for underwritten offerings of equity
securities and the results of such investigation are satisfactory to MSCO, in
its reasonably discretion; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with MSCO in connection with the public resale of
the Registered Settlement Shares by MSCO substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size, in form and substance reasonably satisfactory to MSCO, which Underwriting
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
MSCO and its affiliates and the provision of customary opinions, accountants’
comfort letters and lawyers’ negative assurance letters.
4.    If Buyer delivers Unregistered Settlement Shares pursuant to paragraph 2
above:
(a)    all Unregistered Settlement Shares shall be delivered to MSCO (or any
affiliate of MSCO designated by MSCO) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
(b)    as of or prior to the date of delivery, MSCO and any potential purchaser
of any such shares from MSCO (or any affiliate of MSCO designated by MSCO)
identified by MSCO shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Buyer customary in scope
for private placements of equity securities of similar size (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);
(c)    as of the date of delivery, Buyer shall enter into an agreement (a
“Private Placement Agreement”) with MSCO (or any affiliate of MSCO designated by
MSCO) in connection with the private placement of such shares by Buyer to MSCO
(or any such affiliate) and the private resale of such shares by MSCO (or any
such


ANNEX A–Page 2



--------------------------------------------------------------------------------

                    


affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities of similar size, in form
and substance commercially reasonably satisfactory to MSCO, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, MSCO and its affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters, and shall provide for the payment by Buyer of all commercially
reasonable fees and expenses in connection with such resale, including all
commercially reasonable fees and expenses of counsel for MSCO, and shall contain
representations, warranties, covenants and agreements of Buyer reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and
(d)    in connection with the private placement of such shares by Buyer to MSCO
(or any such affiliate) and the private resale of such shares by MSCO (or any
such affiliate), Buyer shall, if so requested by MSCO, prepare, in cooperation
with MSCO, a private placement memorandum in form and substance reasonably
satisfactory to MSCO.
5.    MSCO, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Buyer to MSCO pursuant to paragraph 6 below commencing on the Buyer
Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by MSCO, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by MSCO, the Selling Agent or any underwriter(s), net of any
commercially reasonable fees and commissions (including, without limitation,
commercially reasonable underwriting or placement fees) customary for similar
transactions under the circumstances at the time of the offering, together with
commercially reasonable carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
MSCO will refund, in USD or in Shares at the election of Buyer, such excess to
Buyer on the date that is two (2) Currency Business Days following the Final
Resale Date, and, if any portion of the Settlement Shares remains unsold, MSCO
shall return to Buyer on that date such unsold Shares.
6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Buyer shall, on the Exchange Business Day
next succeeding the Deficiency Determination Date (the “Makewhole Notice Date”),
deliver to MSCO, through the Selling Agent, a notice of Buyer’s election that
Buyer shall either (i) pay an amount in cash equal to the Shortfall on the day
that is one (1) Currency Business Day after the Makewhole Notice Date, or
(ii) deliver additional Shares. If Buyer elects to deliver to MSCO additional
Shares, then Buyer shall deliver additional Shares in compliance with the terms
and conditions of paragraph 3 or paragraph 4 above, as the case may be (the
“Makewhole Shares”), on the first Clearance System Business Day that is also an
Exchange Business Day following the Makewhole Notice Date in such number as the
Calculation Agent reasonably believes would have a market value on that Exchange
Business Day equal to the Shortfall. Such Makewhole Shares shall be sold by MSCO
in accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Makewhole Shares is less than the absolute value of the
Forward Cash Settlement Amount then Buyer shall, at its election, either make
such cash payment or deliver to MSCO further Makewhole Shares until such
Shortfall has been reduced to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for the Transaction be greater than the Share Cap (as
specified in Schedule I). Buyer represents and warrants (which shall be deemed
to be repeated on each day that the Transaction is outstanding) that the Share
Cap is equal to or less than the number of Shares determined according to the
following formula:


ANNEX A–Page 3



--------------------------------------------------------------------------------

                    


A – B
Where
A = the number of authorized but unissued shares of Buyer that are not reserved
for future issuance on the date hereof; and

B = the maximum number of Shares required to be delivered to third parties if
Buyer elected Net Share Settlement of all transactions in the Shares (other than
the Transaction) with all third parties that are then currently outstanding and
unexercised.
8.    Notwithstanding anything to the contrary in the Confirmation, Issuer
acknowledges and agrees that, on any day, MSCO shall not be obligated or
entitled to receive from Issuer any Shares, and Issuer shall not be entitled to
deliver to MSCO any Shares, to the extent (but only to the extent) that, after
such receipt of any Shares hereunder, (i) the Section 16 Percentage would exceed
8.0%, or (ii) the Share Amount would exceed the Applicable Share Limit.  Any
purported delivery hereunder shall be void and have no effect to the extent (but
only to the extent) that, after such delivery, (i) the Section 16 Percentage
would exceed 8.0%, or (ii) the Share Amount would exceed the Applicable Share
Limit.  If any delivery owed to MSCO hereunder is not made, in whole or in part,
as a result of this provision, Issuer’s obligation to make such delivery shall
not be extinguished and Issuer shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
MSCO gives notice to Issuer that, after such delivery, (i) the Section 16
Percentage would not exceed 8.0%, and (ii) the Share Amount would not exceed the
Applicable Share Limit.  The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that MSCO and any of its affiliates or any other person subject to
aggregation with MSCO for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of Section 13
of the Exchange Act) of which MSCO is or may be deemed to be a part beneficially
owns (within the meaning of Section 13 of the Exchange Act), without
duplication, on such day (or, to the extent that for any reason the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such higher number) and (B) the
denominator of which is the number of Shares outstanding on such day.  The
“Share Amount” as of any day is the number of Shares that MSCO and any person
whose ownership position would be aggregated with that of MSCO (MSCO or any such
person, a “MSCO Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Issuer that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by MSCO in its reasonable discretion.  The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a MSCO Person, or could result in an adverse effect on a MSCO Person,
under any Applicable Restriction, as determined by MSCO in its reasonable
discretion, minus (B) 1% of the number of Shares outstanding.


ANNEX A–Page 4

